Citation Nr: 0302978	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for folliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 30, 
1986, to February 4, 1987.  His appeal comes before the Board 
of Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  


REMAND

By letter dated October 1, 2002, the RO informed the 
appellant that a hearing before a member of the Board had 
been scheduled for December 17, 2002, at VA Central Office in 
Washington, D.C.  The appellant did not appear for his 
December 2002 hearing.  However, he indicated in a January 
2003 statement that his health had prevented him from 
attending his scheduled hearing, and he requested that he be 
rescheduled for a Travel Board hearing.  In a February 2003 
letter, the Board acknowledged the appellant's request and 
granted the motion based on good cause having been shown for 
his inability to appear at the December 17, 2002 hearing.  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:  

The RO should schedule the appellant for a Travel 
Board hearing.  
He and his accredited representative should be 
provided adequate notice of the time, date, and 
place of the hearing.  All correspondences 
pertaining to this matter, as well as a transcript 
of the hearing, if held, should be associated with 
the claims folder.  If the appellant indicates that 
he no longer wants a hearing, or if he fails to 
show for a scheduled hearing, evidence of such 
should be associated with the claims folder.  

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


